SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantý Filed by a party other than the Registrant¨ Check the appropriate box: ¨Preliminary proxy statement ¨Confidential, For Use of the Commission Only (as permitted by Rule 14a–6(e)(2)) ýDefinitive proxy statement ¨Definitive additional materials ¨Soliciting material pursuant to §240.14a-12 Electroglas, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction. (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 1 September 20, 2007 Dear Electroglas Stockholder, Fiscal year 2007 was a year of challenges for Electroglas.Our new flagship 300mm product, the EG6000, was still struggling at the start of the fiscal year. We had a minimal installed base of EG6000s and we were experiencing serious performance issues at our evaluation sites. We had very limited backlog of 300mm probers and did not recognize revenue from any EG6000s in Q1. The management team responded to this situation by restructuring the core business planand strategy. We determined there would be a better return to the stockholders by solely focusing on probers due to the much slower than expected growth in the strip test market.We discontinued development on our strip test product which at the time was utilizing fully 25% of our engineering resources. We put maximum resources on the EG6000 both in engineering and at customer sites. We reprioritized the performance of the EG6000 to be the #1 objective of the entire company. The results of these decisions have been very gratifying. By fiscal year end, Electroglas had participated in evaluations of the EG6000 at over 20 sites. The customers at the vast majority of these evaluations have purchased our product with many buying multiple units. We now have EG6000's running in production in Singapore, China, Korea, Taiwan, Germany, France and the United States, and customer response has been positive. Our customers have told us that we have established ourselves as a technology leader in the prober market. Our direct drive architecture coupled with our highly differentiated Active Vibration Control, Thermal Agility, and Pin to Pad Accuracy makes the EG6000 the prober to beat for advanced technology probing in SOC applications. By year end we had built a sizable beachhead in the 300mm market and we believe we are poised to gain market share this coming year. FY'07 placed additional challenges on our business. By the beginning of Q2 it was clear the industry was heading for a downturn inthe market for the semiconductor back-end systems. Our situation was exacerbated by the fact that the only market demand at that time was for memory applications while all of our business was in the logic SOC segment. The slowdown hit us hard in Q2 and Q3. We reacted strongly by adapting a culture and operating philosophy similar to that found in very successful high tech start ups. The basis was to become a virtual organization concentrated on those areas such as R&D and Application Engineering where we have a significant competence and can commercialize value added technology. For all other areas such as operations, administrative functions, and certain sales regions we began to recruit and sign supply and sales representation agreements with some of the world’s best subcontractors and local sales representatives. In this way, we can reduce the economy of scale advantage that our competitors enjoy and focus on bringing the best technology to our customers. As a measure of the progress of our virtual strategy we reduced our head count 30% from June of 2006 to September 2007. By the end of this next fiscal year we expect that we will have reduced our headcount another 25%. Beyond the market slowdown we faced significant financial issues in '07. In May of 2006, we had repurchased $25 million of outstanding notes for $7.5 million in cash and 4.3 million shares of stock.We then started the year with $8.5 million in debt which was due in June 2007 and a cash burn that was running at $5 million a quarter. During the year we executed a structured refinancing transaction to remove short term liquidity concerns and give ourselves the runway to reach profitability. All of these changes were accomplished by a team of true professionals. There can beno doubt the Electroglas today is significantly stronger and better positioned to expand market share than a year ago. Our employees have gained strength and confidence by successfully dealing with adversity in FY2007. We also know that many challenges lie ahead. We must complete our restructuring efforts. We must leverage our successful evaluations at key IDMs and OSATs into volume production sites. We must continue to penetrate the prober market through further successful evaluations and customer relationships. We must expand our product line by entering those segments of the market where we are absent today. Most of all we must continue to buildculture and spirit of an aggressive, confident,winning company. Wehave the capability to turn Electroglas into a profitable company and a leader in the industry. I have great confidence that we will. Very truly yours, /s/ Thomas M. Rohrs Thomas M. Rohrs Chairman of the Board Chief Executive Officer 2 September 20, 2007 Dear Electroglas Stockholder, I am pleased to invite you to the Annual Meeting of Stockholders of Electroglas, Inc. to be held on Wednesday, October 17, 2007 at 10:00 a.m., Pacific Daylight Time, at our corporate headquarters at 5729 Fontanoso Way, San Jose, California 95138. This year we are seeking (a) the election of two Class II directors, (b) an amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of the Company’s Common Stock from 40,000,000 to 60,000,000 and (c) the ratification of the selection of our independent registered public accounting firm. We encourage you to conserve natural resources, as well as significantly reduce printing and mailing costs, by signing up for electronic delivery of our stockholder communications.For more information, see “Electronic Delivery of Our Stockholder Communications” in the proxy statement. Whether or not you plan to attend the Annual Meeting, please sign and return the enclosed proxy card to ensure your representation at the Annual Meeting. On behalf of the Board of Directors, I would like to express our appreciation for your continued interest in and the support of our Company.We look forward to seeing you at the Annual Meeting. Very truly yours, /s/ Thomas M. Rohrs Thomas M. Rohrs Chairman of the Board Chief Executive Officer 3 Electroglas, Inc. Notice of Annual Meeting of Stockholders To Be Held October 17, 2007 10:00 a.m Pacific Time To the Stockholders of Electroglas, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (the “Annual Meeting”) of Electroglas, Inc., a Delaware corporation (the “Company”), will be held at the Company’s corporate headquarters at 5729 Fontanoso Way, San Jose, California 95138, on Wednesday, October 17, 2007 at 10:00 a.m., Pacific Daylight Time, for the following purposes: 1.ELECTION OF DIRECTOR. To elect two Class II directors of the Company to serve until the 2010 annual meeting of stockholders or until a successor is duly elected and qualified. 2.INCREASE IN THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK.To consider and vote upon a proposal to amend the Company’s Certificate of Incorporation to increase the number of authorized shares of Common Stock from 40,000,000 to 60,000,000. 3.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. To ratify the appointment of BDO Seidman, LLP as the independent registered public accounting firm for the Company for the year ending May 31, 2008. 4.To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement thereof. The foregoing items of business are more fully described in the Proxy Statement which is attached hereto and made a part hereof. The Board of Directors has fixed the close of business on August 20, 2007, as the record date for determining the stockholders entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement thereof. Whether or not you plan to attend the Annual Meeting, please submit your proxy as soon as possible so that your shares can be voted at the Annual Meeting in accordance with your instructions.You may submit your proxy (1) over the Internet, (2) by telephone, or (3) by signing, dating and returning the enclosed proxy card promptly in the accompanying envelope. If you submit your proxy and then decide to attend the Annual Meeting to vote your shares in person, you may still do so. Your proxy is revocable in accordance with the procedures set forth in the Proxy Statement. By Order of the Board of Directors, /s/ Thomas E. Brunton Thomas E. Brunton Secretary San Jose, California September 20, 2007 4 Electroglas, Inc. 5729 Fontanoso Way San Jose, California 95138 Proxy Statement General Information This Proxy Statement is furnished to stockholders of Electroglas, Inc., a Delaware corporation (the “Company”), in connection with the solicitation by the Board of Directors (the “Board”) of the Company of proxies in the accompanying form for use in voting at the annual meeting of stockholders of the Company (the “Annual Meeting”) to be held on Wednesday, October 17, 2007, at 10:00 a.m., Pacific Daylight Time, at the Company’s headquarters at 5729 Fontanoso Way, San Jose, California 95138, and any adjournment or postponement thereof. Shares of common stock (“Common Stock”) of the Company represented by the proxies received, properly marked, dated, executed and not revoked will be voted at the Annual Meeting. This Proxy Statement and the form of proxy are first being mailed to stockholders on or about September 20, 2007. Revocability of Proxies Any proxy given pursuant to this solicitation may be revoked by the person giving it at any time before it is exercised by delivering to the Company (to the attention of Thomas E. Brunton) a written notice of revocation or a duly executed proxy bearing a later date, or by attending the Annual Meeting and voting in person.Attendance at the Annual Meeting in and of itself does not revoke a prior proxy. Record Date, Share Ownership and Quorum The close of business on August 20, 2007, has been fixed as the record date (the “Record Date”) for determining the holders of shares of Common Stock of the Company entitled to notice of and to vote at the Annual Meeting. As of the close of business on the Record Date, the Company had 26,502,619 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. The presence at the Annual Meeting of a majority, or 13,251,310 of these shares of Common Stock of the Company, either present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting. Solicitation and Voting Procedures Each outstanding share of Common Stock on the Record Date is entitled to one vote on all matters. For Proposal 1, two Class II directors will be elected by a plurality of votes; the nominees receiving the highest number of affirmative votes of the shares of Common Stock present in person or by proxy at the Annual Meeting and entitled to vote will be elected.For Proposal 2, the affirmative vote of all the holders of at least a majority of the issued and outstanding shares of the Company’s Common Stock entitled to vote at the Annual Meeting is required to approve the amendment to the Certificate of Incorporation to increase the number of authorized shares of Common Stock.Ratification of Proposal 3 will require the affirmative vote of a majority of the shares present in person or by proxy at the Annual Meeting and entitled to vote. If you are not planning on attending the Annual Meeting and voting your shares in person, your shares of Common Stock cannot be voted until either a signed proxy card is returned to the Company or voting instructions are submitted by using the Internet or by calling a specifically designated telephone number. Any stockholder may change his or her vote prior to the Annual Meeting by revoking his or her proxy or by (i) submitting a proxy bearing a later date, (ii) submitting new voting instructions via the Internet, or (iii) calling the specifically designated telephone number.The Internet and telephone voting procedures are designed to authenticate stockholders’ identities, to allow stockholders to provide voting instructions, and to confirm that instructions have been recorded properly.The Company believes the procedures which have been put in place are consistent with the requirements of applicable law.Specific instructions for stockholders of record who wish to use the Internet or telephone voting procedures are set forth on the enclosed proxy card. The solicitation of proxies will be conducted by mail, and the Company will bear all attendant costs. These costs will include the expense of preparing and mailing proxy materials for the Annual Meeting and reimbursements paid to brokerage firms and others for expenses incurred in forwarding solicitation materials regarding the Annual Meeting to beneficial owners of the Company’s Common Stock.The Company may conduct further solicitation personally, by telephone or by facsimile through its officers, directors and regular employees, none of whom will receive additional compensation for assisting with the solicitation. An automated system administered by ADP-Investor Communication Services (“ADP”) will tabulate votes cast by proxy at the Annual Meeting, and the Inspector of Elections of the Company will tabulate votes cast in person at the Annual Meeting.The Inspector of Elections will also determine whether or not a quorum is present.Under the General Corporation Law of the State of Delaware, an abstaining vote and a broker “non-vote” are counted as present and are, therefore, included for purposes of determining whether a quorum of shares is present at the Annual Meeting.A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have the discretionary voting power with respect to that item and has not received instructions from the beneficial owner.Broker “non-votes” and shares as to which proxy authority has been withheld with respect to any matter are not deemed to be entitled to vote for purposes of determining whether stockholder approval of that matter has been obtained.As a result, broker “non-votes” are not included in the tabulation of the voting results on the election of directors or issues requiring approval of a majority of the shares of Common Stock entitled to vote and, therefore, do not have the effect of votes in opposition in such tabulations.However, because of the requirement for an absolute majority of the outstanding shares of Common Stock to approve the proposed amendment to the Certificate of Incorporation to increase the number of authorized shares of Common Stock, broker non-votes and abstentions will have the same effect as a vote against the proposed amendment. With respect to Proposal 3, broker “non-votes” will have no effect.Because abstentions will be included in tabulations of the shares of Common Stock entitled to vote for purposes of determining whether a proposal has been approved, abstentions have the same effect as negative votes on Proposal 3. Householding of Annual Meeting Materials Some brokers and other nominee record holders may be participating in the practice of “householding” proxy statements and annual reports.This means that only one copy of the Proxy Statement and annual report will be sent to multiple stockholders in a stockholder’s household.The Company believes this “householding” rule will provide greater convenience for the Company’s stockholders, as well as cost savings for the Company by reducing the number of duplicate documents that are sent to stockholders’ homes. The “householding” election appears on the voting instruction form accompanying this Proxy Statement.If you wish to participate in the “householding” program, please indicate “YES” when voting your proxy.Your affirmative or implied consent will be perpetual unless you withhold it or revoke it.If you wish to continue to receive separate proxy statements and annual reports for each account in your household, you must withhold your consent to the Company’s “householding” program by so indicating when voting your proxy. Please note that if you do not respond, you will be deemed to have consented, and “householding” will ing May 31, 2008. This proxy, when properly executed and returned, will be voted in the manner directed herein by the undersigned stockholder. If this proxy is properly executed and returned but no direction is made, this proxy will be voted for all of the nominees for director in proposal 1, for proposal 2 and for proposal 3.Whether or not direction is made, this proxy, when properly executed, will be voted in the discretion of the proxy holders upon such other business as may properly come before the Annual Meeting of Stockholders or any adjournment or postponement thereof. CONTINUED AND TO BE SIGNED ON REVERSE SIDE
